

QUANEX BUILDING PRODUCTS CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
[__________________]
Grantee
Date of Award:
[__________________]
Number of Shares:
[__________________]
General Vesting Schedule/Restricted Period:
[__________________]

AWARD OF RESTRICTED STOCK
1.
GRANT OF RESTRICTED STOCK AWARD. The Compensation Committee (the “Committee”) of
the Board of Directors of Quanex Building Products Corporation, a Delaware
corporation (the “Company”), subject to the terms and provisions of the Quanex
Building Products Corporation 2020 Omnibus Incentive Plan (the “Plan”), hereby
awards to you, the above-named Grantee, effective as of the Date of Award set
forth above (the “Date of Award”), that number of shares (the “Shares”) of the
Company’s common stock, $0.01 par value per share (the “Common Stock”), set
forth above as restricted stock (the “Restricted Stock”) on the following terms
and conditions:

During the Restricted Period, the Shares of Restricted Stock will be evidenced
by entries in the stock register of the Company reflecting that such Shares of
Restricted Stock have been issued in your name. For purposes of this Agreement,
the term “Restricted Period” means the period designated above by the Committee
during which the Restricted Stock may not be sold, assigned, transferred,
pledged, or otherwise encumbered.
The Shares that are awarded hereby to you as Restricted Stock shall be subject
to the prohibitions and restrictions set forth herein with respect to the sale
or other disposition of such Shares and the obligation to forfeit and surrender
such Shares to the Company under the circumstances set forth herein (the
“Forfeiture Restrictions”). The Restricted Period and all Forfeiture
Restrictions on the Restricted Stock covered hereby shall lapse as to those
Shares when the Shares become vested and you meet all other terms and conditions
of this Restricted Stock Award Agreement awarded to you (this “Agreement”).
2.
TERMINATION OF EMPLOYMENT/CHANGE IN CONTROL. The following provisions will apply
in the event your employment with the Company and all Affiliates (collectively,
the “Company Group”) terminates, or a Change in Control of the Company occurs,
before the end of the Restricted Period under this Agreement:

2.1    Termination Generally. Except as otherwise expressly provided to the
contrary in this Section 2, if your employment with the Company Group terminates
for any reason, the number of Shares of Restricted Stock then subject to
Forfeiture Restrictions shall be forfeited to the Company without consideration
on the date your employment terminates.
2.2    Change in Control of the Company. If a Change in Control (as such term is
defined in the Plan) of the Company occurs while this Award remains outstanding,
and the successor company in the Change in Control does not otherwise assume or
substitute for this Award of Restricted Stock, then the unvested Restricted
Stock subject to this Award shall vest in full immediately prior to the Change
in Control.
If this Award is assumed or substituted for in connection with a Change in
Control, and if you incur an involuntary termination by the Company or its
successor without Cause, or you voluntarily terminate employment for Good
Reason, in each case within twenty-four (24) months following the effective date
of a Change in Control of the Company, then any unvested portion of this Award
shall vest in full upon such termination. For purposes of this Award, the
following terms are defined as follows:
“Cause” means any action or inaction by the Grantee that constitutes (a) gross
negligence or willful misconduct in connection with the Grantee’s duties or in
the course of the Grantee’s employment with the Company; (b) any act of fraud,
embezzlement or theft in connection with Grantee’s duties or in the course of
employment with the Company; (c) intentional wrongful damage to property of the
Company; (d) a substantial failure by the Grantee to perform his or her duties
after notice to the Grantee and a reasonable opportunity to cure; (e) the
Grantee’s material breach of restrictive covenants contained in any Company
policy or any agreement between the Grantee and the Company; or (f) the
Grantee’s intentional wrongful disclosure of secret processes or confidential
information of the Company.


“Good Reason” means, to the extent any such action has been taken without the
Grantee’s written consent, the occurrence of any of the following events: (a)
the Company or its successor assigns to the Grantee any duties materially
inconsistent with such Grantee’s position (including offices, titles and
reporting requirements), authority, duties or responsibilities with the Company
in effect immediately before the occurrence of the Change in Control, or
otherwise makes any material negative change in any such position, authority,
duties or responsibilities; (b) the Company or its successor takes any other
action that results in a material diminution in such position, authority, duties
or responsibilities or otherwise take any action that materially interferes
therewith; (c) the Company or its successor materially reduces the Grantee’s
annual base salary or target annual bonus as in effect immediately before the
occurrence of the Change in Control, other than as part of a reduction of less
than ten percent (10%) that is applicable to all executives of the Company or
its successor; or (d) the Company or its successor relocates the Grantee’s
principal office more than fifty (50) miles from the Grantee’s principal office
at the time of the Change in Control, provided that such relocation results in
an increase to the Grantee’s daily commute time.


2.3    Disability. If your employment with the Company Group terminates due to
your Disability, then any remaining Forfeiture Restrictions shall lapse and your
Award (to the extent unvested) shall vest, in each case, on the date of such
termination of employment and on a prorated basis with respect to the number of
Shares determined by dividing the number of days during the period commencing on
the later of the Date of Award or the last anniversary vesting date and ending
on the date of your Disability by the total number of days between the later of
the Date of Award or the last anniversary vesting date and the final vesting
date as set forth above.
2.4    Death. If your employment with the Company Group terminates due to your
death, then any remaining Forfeiture Restrictions shall lapse and your Award (to
the extent unvested) shall vest, in each case, on the date of such termination
of employment and on a prorated basis with respect to the number of Shares
determined by dividing the number of days during the period commencing on the
later of the Date of Award or the last anniversary vesting date and ending on
the date of your death by the total number of days between the later of the Date
of Award or the last anniversary vesting date and the final vesting date as set
forth above.
3.
TAX WITHHOLDING. To the extent that the receipt of the Shares of Restricted
Stock or the lapse of any Forfeiture Restrictions results in income, wages or
other compensation to you for any income, employment or other tax purposes with
respect to which the Company has a withholding obligation, you shall deliver to
the Company at the time of such receipt or lapse, as the case may be, such
amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if you fail to do so, the Company is
authorized to withhold from the Shares awarded hereby or from any cash or stock
remuneration or other payment then or thereafter payable to you any tax required
to be withheld by reason of such taxable income, wages or compensation
sufficient to satisfy the withholding obligation based on the last per share
sales price of the Common Stock for the trading day immediately preceding the
date that the withholding obligation arises, as reported in the New York Stock
Exchange Composite Transactions.

4.
NONTRANSFERABILITY. Notwithstanding anything in this Agreement to the contrary
and except as specified below, the Shares of Restricted Stock awarded to you
under this Agreement shall not be transferable or assignable by you other than
by will or the laws of descent and distribution to the extent then subject to
Forfeiture Restrictions. You may transfer the Shares to (a) a member or members
of your immediate family, (b) to a revocable living trust established
exclusively for you or you and your spouse, (c) a trust under which your
immediate family members are the only beneficiaries or (d) a partnership of
which your immediate family members are the only partners. For this purpose,
“immediate family” means your spouse, children, stepchildren, grandchildren,
parents, grandparents, siblings (including half brothers and sisters), and
individuals who are family members by adoption.

The terms applicable to the assigned Shares shall be the same as those in effect
for the Shares immediately prior to such assignment and shall be set forth in
such documents to be executed by the assignee as the Committee may deem
appropriate. You may also designate one or more persons as the beneficiary or
beneficiaries of your Shares of Restricted Stock under the Plan, and those
Shares shall, in accordance with such designation, automatically be transferred
to such beneficiary or beneficiaries upon your death while holding those Shares.
Such beneficiary or beneficiaries shall take the transferred Shares of
Restricted Stock subject to all the terms and conditions of this Agreement.
Except for the limited transferability provided by the foregoing, outstanding
Shares of Restricted Stock under the Plan shall not be assignable or
transferable to the extent then subject to Forfeiture Restrictions.
None of the Company, its employees or directors makes any representations or
guarantees concerning the tax consequences associated with the inclusion of this
provision in this Agreement or your transfer of the Shares of Restricted Stock.
It is your sole responsibility to seek advice from your own tax advisors
concerning those tax consequences. You are entitled to rely upon only the tax
advice of your own tax advisors.
Further, the Shares awarded hereby that are no longer subject to Forfeiture
Restrictions may not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws. You
also agree that (a) the Company may refuse to cause the transfer of the Shares
to be registered on the stock register of the Company if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable federal or state securities law and (b) the Company
may give related instructions to the transfer agent, if any, to stop
registration of the transfer of the Shares. Upon the lapse of the Forfeiture
Restrictions with respect to Shares awarded hereby such Shares shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).
5.
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Shares of
Restricted Stock shall not affect in any way the right or power of the Company
or any company the stock of which is awarded pursuant to this Agreement to make
or authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

6.
RIGHTS REGARDING DISTRIBUTIONS MADE BY THE COMPANY DURING THE RESTRICTED PERIOD.
During the Restricted Period, (a) any securities of the Company distributed by
the Company in respect of the Shares of Restricted Stock will be evidenced by
entries in the appropriate securities register of the Company reflecting that
such securities of the Company, if any, have been issued in your name (the
“Retained Company Securities”) and (b) any securities of any company other than
the Company or any other property (other than regular cash dividends)
distributed by the Company in respect of the Shares of Restricted Stock will be
evidenced in your name by such certificates or in such other manner as the
Company determines (the “Retained Other Securities and Property”) and may bear a
restrictive legend to the effect that ownership of such Retained Other
Securities and Property and the enjoyment of all rights appurtenant thereto, are
subject to the restrictions, terms, and conditions provided in the Plan and this
Agreement. The Retained Company Securities and the Retained Other Securities and
Property (collectively, the “Retained Distributions”) shall be subject to the
same restrictions, terms and conditions as are applicable to the Shares of
Restricted Stock.

7.
RIGHTS WITH RESPECT TO SHARES OF RESTRICTED STOCK AND RETAINED DISTRIBUTIONS
DURING RESTRICTED PERIOD. You shall have the right to vote the Shares of
Restricted Stock awarded to you, and to exercise all other rights, powers and
privileges of a holder of the Common Stock, with respect to such Shares of
Restricted Stock, with the exception that (a) you shall not be entitled to have
custody of such Shares of Restricted Stock until the Forfeiture Restrictions
applicable thereto shall have lapsed, (b) the Company shall retain custody of
all Retained Distributions made or declared with respect to the Shares of
Restricted Stock until such time, if ever, as the Forfeiture Restrictions
applicable to the Shares of Restricted Stock with respect to which such Retained
Distributions shall have been made, paid, or declared shall have lapsed, and
such Retained Distributions shall not bear interest or be segregated in separate
accounts and (c) you may not sell, assign, transfer, pledge, exchange, encumber,
or dispose of the Shares of Restricted Stock or any Retained Distributions
during the Restricted Period. During the Restricted Period, the Company may, in
its sole discretion, issue certificates for some or all of the Shares of
Restricted Stock, in which case all such certificates shall be delivered to the
Corporate Secretary of the Company or to such other depository as may be
designated by the Committee as a depository for safekeeping until the forfeiture
of such Shares of Restricted Stock occurs or the Forfeiture Restrictions lapse.
When requested by the Company, you shall execute such stock powers or other
instruments of assignment as the Company requests relating to transfer to the
Company of all or any portion of such Shares of Restricted Stock and any
Retained Distributions that are forfeited in accordance with the Plan and this
Agreement. Cash dividends, stock, and any other property (other than cash)
distributed as a dividend or otherwise with respect to any Share of Restricted
Stock shall be accumulated, and shall be subject to restrictions and risk of
forfeiture to the same extent as otherwise set forth in this Agreement. The
combined value of any such distributions shall be paid to you at the time such
restrictions and risk of forfeiture lapse.

8.
EMPLOYMENT RELATIONSHIP. For purposes of this Agreement, you shall be considered
to be in the employment of the Company Group as long as you have an employment
relationship with the Company Group. The Committee shall determine any questions
as to whether and when there has been a termination of such employment
relationship, and the cause of such termination, under the Plan and the
Committee’s determination shall be final and binding on all persons.

9.
SECTION 83(B) ELECTION. You may exercise the election permitted under Section
83(b) of the Code with respect to the Shares of Restricted Stock, provided that
you provide prompt notice of such election to the Chief Financial Officer or
General Counsel of the Company.

10.
NOT AN EMPLOYMENT AGREEMENT. This Agreement is not an employment agreement, and
no provision of this Agreement shall be construed or interpreted to create an
employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

11.
SECURITIES ACT LEGEND. If you are an officer or affiliate of the Company under
the Securities Act of 1933, you consent to the placing on any certificate for
the Shares of an appropriate legend restricting resale or other transfer of the
Shares except in accordance with such Act and all applicable rules thereunder.

12.
REGISTRATION. The Shares that may be issued under the Plan are registered with
the Securities and Exchange Commission under a Registration Statement on Form
S-8.

13.
LIMIT OF LIABILITY. Under no circumstances will the Company or any Affiliate be
liable for any indirect, incidental, consequential or special damages (including
lost profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.

14.
MISCELLANEOUS. This Agreement is awarded pursuant to and is subject to all of
the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between this Agreement and the Plan provisions, the Plan
provisions will control. The term “you” and “your” refer to the Grantee named in
this Agreement. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan. This Agreement shall be binding on
the Company’s successors and assigns.

In accepting the award of Shares of Restricted Stock set forth in this Agreement
you accept and agree to be bound by all the terms and conditions of the Plan and
this Agreement.
QUANEX BUILDING PRODUCTS CORPORATION






                        
[Name]
[Title]




Restricted Stock Award